13573


APPENDIX
13574
13575
13576
13577
13578
13579
13580
13581
13582
13583
13584
13585
13586
13587
13588
13589
13590
13591
13592
13593
13594
13595
13596
13597
13598
13599
13600
13601
13602
13603
13604
13605
13606
13607
13608
13609
13610
13611
13612
13613
13614
13615
13616
13617
13618
13619
13620
13621
13622
13623
13624
13625
13626
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2010 Thomson Reuters/West.